﻿
It gives me pleasure at the beginning of my address to the forty-fourth session of the General Assembly to extend sincere congratulations to you, Sir, upon your election to the presidency of this session, as a faithful son of the glorious continent of Africa and as a representative thereof to this forum. Your election reflects the high esteem in which the international community holds your sisterly country, Nigeria, and your creative qualities and acumen. We are confident that you will discharge the onerous responsibilities of your high office successfully and enrich the traditions established by this great Organization.
On this occasion, I wish to pay tribute to your predecessor, the former Foreign Minister of Argentina, for his great efforts during his term of office as President of the forty-third session of the General Assembly.
Since the opening of the forty-third session last year, the world has witnessed important and cardinal developments, both at the international and regional levels. Such developments presage a new era of international relations and make it incumbent upon this gathering to prepare itself for it and follow it up through tine creation of an appropriate environment that would preserve the rights of States, great and small alike, and safeguard their security. Such an environment should ensure a role for everyone in this process, which does not concern the great Powers alone but is related to the future of mankind at large, particularly at a time when the problems facing the third world, especially in the economic domain, are still awaiting agreement on an acceptable framework to cope with them effectively.
Therefore we should seek together to broaden our vision of the world in this new era and to define the role each one of us should play in order to contribute to shaping this era and laying down its foundations. Without such collective participation by the family of nations, the era of detente will remain lacking in coherence and be susceptible to vacillation and retrogression, which would adversely affect our vision of the future.
My brothers, the African Heads of State or Government, have conferred on me the honour of electing me Chairman of the organization of African Unity at its present session. My country and I highly value this confidence. Egypt was in the vanguard of the liberation movement during an important phase of world history. As ever, Egypt is determined to pursue the struggle until the African continent is totally liberated from racism and oppression, until it rids itself of poverty and want, until it is able to tackle the serious challenges with which it is confronted, and to overcome the numerous problems impeding its drive along the path of development and progress. We firmly believe that, however acute those problems and challenges may be, the African community, with its rich reservoir of historic struggle and a capacity for collective action conducted on the basis of solidarity and team spirit, is amply capable of surmounting those obstacles with strong resolve.
If our first preoccupation is to tackle our domestic and regional problems and issues, we are also aware of the interrelatedness and interdependence of those problems and international conditions. Consequently, we are willing to play a primary role in laying down the framework of a new, transformed world in which dispute and controversy give way to common interests and in which natural and human resources are geared to serving the objectives of development and progress, instead of war and destruction.
A cursory glance at the challenges facing us at the African level reveals that foremost among them is the issue of confronting the policies and practices of the racist regime in southern Africa. The international community is unanimous in considering those policies as the main cause of the outbreak of acts of violence in that vital region of the continent and of the absence of political and social stability and security therein.
we must also constantly bear in mind that what the racist Government in South Africa describes as "reforms" are mere superficial measures of form, which do not touch the substance. Moreover, they emanate from a racist outlook that aims at perpetuating the domination of the white minority and misleading the world into believing that steps are being taken in the right direction. If that regime were serious in its move, it would realize that democratic dialogue with the black majority is the only course for reaching a just settlement that would restore the legitimate rights of the oppressed majority, that would safeguard the interests of all parties and put an end to the escalating violence in the South.
Since its establishment, the United Nations has assumed a primary role in working for the independence of Namibia. Several resolutions have been adopted regarding the termination of South Africa's mandate over Namibia and the assumption by the United Nations of direct responsibility for its administration. The efforts made by the international Organization were crowned by the adoption of Security Council resolution 435 (1978). This move was concomitant with the bitter struggle waged by the brotherly people of Namibia, under the leadership of the South West Africa People's Organization (SWAPO), to liberate their soil and regain their freedom. Allow me from this rostrum to pay a tribute to that heroic people which have given the greatest examples of sacrifice, and have demonstrated to the whole world the true mettle of the African peoples.
Despite our certainty of the inevitability of victory for the Namibian people and of their success in achieving independence on schedule, the situation calls for much caution and vigilance vis-à-vis attempts by the racist minority regime to sabotage this independence and undermine it from the inside, to fake the will of voters and to intimidate them. The Committee of African Heads of State or Government entrusted with following up the situation in southern Africa therefore met in Harare on 21 August 1989 to draw up plans to confront and foil these attempts so that the sun of freedom can rise again on that good land and we can celebrate this great event together next April.
The Committee also issued a declaration containing its conception of the African strategy required to confront moves by the racist regime of Pretoria. The strategy affirms equality of rights and obligations among all peoples, irrespective of colour, race, sex or ideology. It issued an appeal inviting peace-loving forces to adopt the call for the release of political detainees and prisoners in South Africa. Such a call deserves the wholehearted attention and support of the Assembly. We cannot tolerate the continuation of this ignominious disgrace in the history of humanity, nor can we be lax in dealing with the destructive effects it engenders. Therefore, it is the duty of the United Nations, which was established to uphold the right of all peoples to freedom and self-determination, to resist the perpetuation of that regime, to work for its further isolation, and to intensify pressure against, it by all possible means so that it can bow to the will of the international community and renounce illusions of being able to continue crushing the vast majority through intimidation, imprisonment, or detainment of intellectuals and freedom fighters.
Besides these crushing problems, the African countries suffer especially from the debt problem which has assumed serious dimensions. It also threatens to abort development programmes and is preventing the African countries from modernizing their systems of production and acquiring advanced technology, thereby perpetuating the vicious circle that causes poverty and underdevelopment.
In view of the intensity of this problem and the growing awareness of its seriousness, some countries have made praiseworthy initiatives aimed at arresting its effects and containing its complications. However, the ideas put forward are, in our view, inadequate for coping with the problem, its ramifications and its repercussions on the economic and social conditions in various countries of the continent. Therefore, I participated with the leaders of three friendly developing countries - Senegal, Venezuela and India - in proposing an initiative last July designed to reactivate the North-South dialogue and to enrich it by discussing the debt problem in its context. My colleagues, the brotherly African Heads of State or Government, at the recent African summit conference, blessed this initiative. They have mandated me to make the necessary international contacts to push the dialogue forward in the hope that it will lead to the convening of the international conference on debt, in accordance with the resolution adopted at the first extraordinary African summit conference, held in December 1987.
There is no doubt that the problem of indebtedness is part of a larger and more comprehensive problem, namely, the existing imbalances in the international economic order. These imbalances have reached proportions that cannot be overlooked or condoned. Consequently, the Ninth Summit Conference of Non-Aligned Countries, held in Belgrade earlier this month, paid particular attention to this problem and placed it at the forefront of the Movement's priorities. The participating Heads of State or Government, who represent more than two thirds of the world leaders, agreed on the need to deal with this problem in a pragmatic, effective manner, given its aggravation and deterioration in recent years. This came as a result of the deterioration of terms of trade, the decline in primary commodity earnings, tariff and non-tariff barriers imposed on developing countries' exports, stagnation of financial flows for investment and development, increase of debt burdens and the net reverse transfer of resources. The problem for many third world countries, especially the African countries, is no longer one of growth and development, but rather one of survival in the literal sense of the word.
In this context, we have to decide that world attention to the economic problems of third-world countries should not be limited to providing emergency relief in cases of natural disasters or famine, but should extend to genuine contribution to accelerating the development process.
As was the case at the African summit Conference last July, the Non-Aligned summit meeting underlined the importance of engaging in fruitful dialogue with the industrial developed countries about fundamental economic issues. The summit meeting welcomed the quadripartite initiative proposed in the French capital during the summit meeting of the seven industrialized countries. 
The leaders of the non-aligned countries called for the need to translate the measures and initiatives aimed at debt relief into a comprehensive confrontation of the debt problem, through debt and debt-service reduction, provided such comprehensive tackling embraced all categories of indebted developing countries and all types of debt, both official and commercial.
The Non-Aligned Conference paid special attention to the critical economic situation in Africa. It called on the international community to speed up the implementation of the United Nations Programme of Action for African Economic Recovery and Development by adopting policies conducive to accelerating growth and development in African countries. The Conference also urged the developed industrialized countries and the financial and development institutions to seek to increase financial flows to Africa and to improve the conditions of transfer and disbursement of these flows. It proposed that Africa's Alternative Framework to Structural Adjustment Programmes constitute a basis for constructive dialogue between African countries and their development partners in the implementation and financing of country programmes.
Related to the international economic problem is the issue of the environment, whether at the word level or on that of Africa. In this regard we have to state two basic facts: first, that African countries are the least responsible for the disruption and deterioration of the environment in comparison with the responsibility of developed countries; secondly, that the deterioration of the environment in Africa is due mainly to poverty, and that an effective resolution of environmental problems resides in environmentally sound development, detrainment by developed countries from dumping nuclear and chemical debris in the territories and on the shores of African countries, and in helping those countries to use clean technology.
We have found in some of the developments on the international scene in recent years a glimmer of hope, whether those related to detente in East-West relations or the achievement of tangible progress in the field of disarmament. We are also witnessing the onset of a settlement to a number of regional problems within a limited span of time after long years of escalation and political and military confrontation. The progress made in this context cannot be accidental. Rather, it is a direct reflection of this improvement in the international climate because international political, economic and strategic conditions have become so intertwined and interrelated that each affects, is affected by, and interacts with the others, whatever the distance that separates the sites of events.
A scrupulous observer can reach the conclusion that, after our having been faced by challenges, hardships and common dangers that jeopardize our future, these positive developments usher in a new renaissance for all peoples of the world, characterized by dialogue between various communities towards coexistence and fruitful co-operation between East and West, North and South, rich and poor.
While the peoples of the third world welcome this positive development which heralds a new era in the history of international relations, they still have many fears and suspicions. This is due mainly to the fact that the detente we witness at present is still largely focused on super-Power relations. Its positive impact has not yet affected the international situation in general. It has not extended in a tangible manner to conditions in the third world, especially economic conditions and related serious social, environmental and political problems.
It is true that the super-Powers have concluded significant agreements in the field of disarmament. However, we deem it important for the world to make substantial progress in the field of comprehensive disarmament everywhere. Failing that, no actual development or genuine peace can be achieved. Nor can the results of disarmament be reflected in the enhanced security of third world countries or the prosperity of their peoples.
Third world countries also complain that the limited progress made in settling some regional problems has not embraced other, no less important and serious issues, and possibly even more crucial to the security, peace and stability of the whole world.
All this leads to the necessity of involving the developing countries in the ongoing dialogue because they are main parties to international problems.
Furthermore, they possess many human capabilities and natural resources. They also have social and cultural conditions that should be taken into account when examining major international issues.
For example, no one can question the call for respect of human rights. We all share the belief in the right of the individual to a free dignified life and his right to contribute to the formulation of the political and economic options of his country. However, we in the third world see another premise for this issue, namely that human rights are adversely affected by hunger, poverty and fear, by the unjust conditions of international trade, let alone foreign occupation of some of the territories of developing countries and the practice of a racist and exploitive policy against their citizens and their interests. Consequently, we insist on linking human rights as generally defined with the rights of peoples to freedom, progress and self-determination.
These notions were behind the objective discussion that took place at the recent summit of the non-aligned countries about those issues which preoccupy peoples everywhere and affect their security and safety. There was consensus within the Movement to seek to reach a common concept to face these urgent issues on the basis of comprehensive dialogue with developed countries. We hope this consensus will meet with the approbation of those countries and that they will look upon third world countries as an equal partner in the management of tomorrow's world, not a third party merely receiving what was decided in absentia, benefiting from the positive aspects, which it had not shared in forging, and suffering from the negative aspects, which it had not caused or helped aggravate.
The United Nations has always assumed an important role in laying down the bases of a settlement to the Middle East problem, particularly as regards the Palestinian problem, which enjoys special attention by all African and third
world countries. A milestone on the path of a just and peaceful settlement was Security Council resolution 242 (1967) of 22 November 1967, which incorporated a perception of the balance that should be struck between the rights and obligations of both parties. This was complemented by the resolutions adopted by the General Assembly at its consecutive sessions dealing with the rights of the Palestinian people.
The Middle East problem has undergone several developments that have brought the Palestinian question to the fore and demonstrated the importance of dealing with it in all its aspects if the objective is to reach a historic comprehensive reconciliation between the Arabs and the Israelis. Such a reconciliation would put an end to war, conflict and devastation. It would also pave the way for a creative coexistence between two parties which are not alienated by historical enmity or by theories based on racist or ethnic considerations. The two parties are bound by the same interest in consolidating peace, stability and development in favour of all the peoples of the region.
Therefore, we have insisted that the Palestinian people participate directly in the settlement efforts through the initiation of a Palestinian-Israeli dialogue supported by all peace-loving forces. Such dialogue is aimed at bridging the existing gap in positions, exploring the way to eliminate the conflict once and for all on the basis of applying the principle of land for peace and attaining coexistence and co-operation among all the peoples of the region. The Palestine Liberation organization, as the sole and legitimate representative of the Palestinian people, has taken positive positions that will help to achieve those goals. This deserves the full support of the international community.
I am pleased to state that the efforts we have been making in this respect in the past years have begun to bear fruit. Conditions are now favourable for launching such a dialogue without pre-conditions. It is hoped that the proposed dialogue would lead to a converging perception of steps that would pave the way for peace and for an overall agreement on the conditions and terms for a comprehensive settlement. Therefore, we believe that if this opportunity should be lost it would be a grave mistake certainly surpassing all errors made in the past which led to the loss of historic opportunities to contain the conflict and to end its aggravation.
Needless to say, this dialogue will not start from a vacuum. Rather, it will be based on the resolutions and positions which give it international legitimacy, in particular Security Council resolutions 242 (1967) and 338 (1973) and on the inalienable national rights of the Palestinian people. The dialogue should be followed by steps that require wider international participation within the framework of an international peace conference so that a final comprehensive settlement to that dispute, which has persisted for more than 40 years now, can be reached,
As far as the Iran-Iraq war is concerned, we express our satisfaction that the cease-fire has become an established fact. However, we cannot conceal our concern with the existing state of no peace, no war, and the probabilities of a new flare-up as a result of the non-completion of arrangements that would lead to the end of belligerence and all its related claims as well as the removal of all its complications. We truly consider that Iraq has declared its willingness to honour its obligations in the context of the sincere implementation of Security Council resolution 598 (1987) and in conformity with the August 1988 agreement. It has demonstrated its good faith to participate in the achievement of a just and lasting peace in that region.
We hope that Iran - which is bound to the Arabs by deep-rooted historical and spiritual ties - will adopt a decisive position in favour of peace and will seek to establish normal good-neighbourly relations with its Arab neighbours, especially with Iraq, so that Arab-Iranian relations can return to the situation maintained throughout history - a situation that is necessitated by geographical neighbourliness and a similarity of perils and interests.
We have also followed the bloody tragedy in sisterly Lebanon for years now with great regret and sorrow. We believe that the suffering of the Lebanese people must be ended. The threats to which they are subjected, which endanger their national and territorial unity, should be halted. This will be achieved only through the cessation of all forms of occupation and foreign intervention in its affairs, the removal of all restraints imposed on its independent national decisions, respect for its sovereignty and right to free choice and the elimination of aspects of partition which have intruded on Lebanon in these years of agony. We therefore support the sincere efforts made by the Arab tripartite committee towards achieving those objectives. We hope that those efforts will succeed, thus leading to the adoption of the decisive steps we anticipate within the few coming weeks.
Any setback in these efforts would have the most serious consequences to all parties, even if they are unable to grasp this indisputable fact.
I need not emphasize our full support for the United Nations and our adherence to its purposes, principles and Charter. They are entrenched in the hearts of our peoples and have been a source of inspiration for our peoples in formulating the framework that governs their domestic and international actions, particularly with respect to the Organization of African Unity, which was established to liberate Africa from domination and exploitation, and to apply the principle of equality among individuals and States, irrespective of their share of power or might, to achieve co-operation among the African States, which face the same dangers and challenges, to spread a human and noble message based on adherence to morality and sublime ideals in transactions, respect for the. rights of others, rejection of the theories of supremacy or discrimination between human beings and on building bridges between all nations and peoples.
The third world countries stand firm with all other countries in the world in expressing their confidence in the United Nations and their appreciation of its role, looking to the future of collective life on our planet with great hopes and aspirations. They have resolved to assert their will for the option of peace, to mobilize their resources to serve the objectives of development and progress, to orient their potential towards safeguarding security and stability and to open up vistas of hope for generations to come.
Through objective and constructive action, armed with clear vision that does not miss the target, with faith in the unity of human destiny and through adherence to legitimacy and the rule of law, we shall forge ahead towards a better tomorrow, nurturing the growth of freedom and hoisting the banners of peace, building glory and spreading civilization. With enlightened thinking and determined action, we
shall overcome hardships, surmount obstacles and barriers, place right before might and civilized discourse above the harsh growl of cannon.
